WILLIAM H. KIRKPATRICK, Judge, with whom WORLEY, Chief Judge, joins, dissenting in part.
I have been as unsuccessful as the examiner and the board in finding any patentable subject matter in claims 4 and 6. I agree with the Patent Office, and with what appears to be the majority view, that it would be obvious to separate and remove packageable groups manually from the moving columns of edgewise stacked biscuit of the Smith et al., Prouty et ah, and Monaco patents and wrap such groups in the manner suggested by Denison. The recitations in claim 4 of “dividing said column of biscuit as it advances” and in claim 6 of “separating predetermined quantities of said moving columns of biscuit” do not patentably distinguish from manual separation of successive groups from the column. Insofar as the claims suggest that the separation of the biscuits be done without halting the column, they merely express the obvious desirability of a continuous flow of materials, a concept far from novel in modern production. Everything that is required by the claims is either anticipated or made obvious by the prior art. Therefore, I would affirm the board as to all claims.